DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US-2015/0325029 A1, and further in view of O’Hara et al. US-2018/0047200 A1



a camera module;(Li, ¶21) a display; (Li, ¶44) and 
a processor, (Li, ¶42) wherein the processor is configured to:
 obtain a preview image corresponding to an external object using the camera module; (Li, ¶17, “In one embodiment, reception and capturing logic 201 facilitates an image capturing device, such as camera 221, at computing device 100 to receive and capture an image associated with a user, such as a live and real-time image of the user's face being in front of camera 221 of computing device 100”.)
determine attributes of the external object, based on the obtained preview image; (Li, ¶17, “The detecting and tracking of the user's face and its movements and expressions as performed by detection/tracking logic 203 may include detecting the user's face and determining various features of the face, such as positions of feature points, which may then be used to determine facial expression movements and head rigid movement.”)
synthesize the preview image with a virtual character image, based on the attributes of the external object;  (Li, ¶19, “In one embodiment, based on the features retrieved from database 240, meshing and mapping module 205 employs a three-dimensional (3D) mesh to locate various facial points and maps them to the corresponding avatar. This may involve normalizing and remapping the human face to the avatar face, copying the facial expression changes to the avatar, and then driving the avatar to perform the same facial expression changes as in the retrieved features.”) and
“At block 325, the animated avatar corresponding to the user's image, such as the user's face, is scaled using the derived avatar scale factor and then displayed using a display screen of the computing device.”)
actuated 

5.	Li doesn’t expressly disclose:
display a menu including a plurality of selectable characteristics applicable to the virtual character image; and in response to detecting a selection of a characteristic from among the plurality of selectable characteristics, modify a visual appearance of the synthesized preview image by incorporating the selected characteristic into the synthesized preview image.
6.	O’Hara discloses:  
display a menu including a plurality of selectable characteristics applicable to the virtual character image; (O’Hara,  figure 4, ¶71, “FIG. 4 illustrates an example of a selectable menu of customization options that may be presented to the user that may allow the user to select an option to customize.”, and ¶72, “FIG. 5 illustrates an example of a face tuning customization step that may be presented to the user that may allow the user to customize features of face of the avatar, such as smoothness and lighting.”),  and in response to detecting a selection of a characteristic from among the plurality of selectable characteristics, modify a visual appearance of the synthesized preview image by incorporating the selected characteristic into the synthesized preview image. “FIG. 10 illustrates an example of a glasses selection step that may be presented to the user that may allow the user to select a style of eyeglasses for the avatar. As illustrated in FIG. 10, the user may select a style of eyeglasses 1001 from a user-operated control, such as from a grid of eyeglasses frame choices 1002”, ¶86, “FIG. 11 illustrates an example of an eyeglasses color selection step that may be presented to the user that may allow the user to select a color for the eyeglasses of the avatar. This step may be actuated by tapping the color button 803. As illustrated in FIG. 11, this may open a color selection wheel 901 for the user to select a color. The user may continue to progress backwards or forwards through the customization options of the computer software application by using the arrow buttons 310 or by clicking on the current option and selecting another, as explained above in connection with FIGS. 3 and 4.”)
7.	O’Hara is analogous art with respect to Li because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of displaying a menu including a plurality of selectable characteristics applicable to the virtual character image; and in response to detecting a selection of a characteristic from among the plurality of selectable characteristics, modify a visual appearance of the synthesized preview image by incorporating the selected characteristic into the synthesized preview image, as taught by O’Hara into the teaching of Li. The suggestion for doing so would allow the user to customize the digital avatar by adjusting features of the illustrated body. Therefore, it would have been obvious to combine O’Hara with Li.

8. 	As per claim 2, Li in view of O’Hara discloses: The electronic device of claim 1, wherein the processor is further configured to: 
track distinguished features of the external object in the obtained preview image, based on the attributes of the external object; (Li, ¶17, “As the live image of the user's face is received and captured, the user's face and its movements and expressions may be continuously, and in real-time, detected and tracked in live video frames by detection/tracking logic 203. The detecting and tracking of the user's face and its movements and expressions as performed by detection/tracking logic 203 may include detecting the user's face and determining various features of the face, such as positions of feature points, which may then be used to determine facial expression movements and head rigid movements.”) 
produce virtual character image based on the distinguished features; (Li, ¶19. “In one embodiment, based on the features retrieved from database 240, meshing and mapping module 205 employs a three-dimensional (3D) mesh to locate various facial points and maps them to the corresponding avatar.”)
synthesize the preview image with the produced virtual character image; (Li, ¶19, “In one embodiment, based on the features retrieved from database 240, meshing and mapping module 205 employs a three-dimensional (3D) mesh to locate various facial points and maps them to the corresponding avatar. This may involve normalizing and remapping the human face to the avatar face, copying the facial expression changes to the avatar, and then driving the avatar to perform the same facial expression changes as in the retrieved features.”)and  
“At block 325, the animated avatar corresponding to the user's image, such as the user's face, is scaled using the derived avatar scale factor and then displayed using a display screen of the computing device.”)
wherein the plurality of items includes sequential display of a first menu and a second menu, the first menu including selectable items to indicate an applicable sex of the synthesized preview image (O’Hara, ¶87, “As illustrated in FIG. 12, the user may customize the shape of the body of a digital avatar 1201 underneath the image 301 by adjusting a user-operated control, such as a body size slider 1203 and/or by choosing between two gender options 1204. Sliding of the body size slider 2013 may widen or narrow the body of the digital avatar 1201.The male or female gender options 1204 may change the body type of the digital avatar 1201 to reflect either a male or a female shape.” Notes: The gender menu block 1204 in figure 13 is equated to the first menu.”), and the second menu including selectable items representing applicable facial features of the synthesized preview image. (O’Hara, ¶89, “FIG. 13 illustrates an example of a clothing color customization step that may be presented to the user that may allow the user to customize the color of various articles of clothing worn by the avatar. This option may be presented to the user in response to tapping of the color selection button 803 in FIG. 12. As illustrated in FIG. 13, pressing the color selection button 803 may open a color selection wheel 901 for the user to select a color for different clothing worn by the digital avatar 1201. The user interface may include a user-actuated control that allows the user to set a different color for the different articles of clothing. For example, the user may select a color from the color selector wheel 901 and then apply the selected color to a shirt on the avatar by tapping a shirt button 1301, to pants by tapping a pants button 1302, and to shoes by tapping a shoes button 1303. The user may go backwards through the customization options of the computer software application by using the arrow buttons 310 or by clicking on the current option and selecting another, as explained above in connection with FIGS. 3 and 4.” Notes: The  menu block 320 in figure 13 is equated to the second menu., also figures 3, and 4 show the second menu in more detail.”). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

9. 	As per claim 3, Li in view of O’Hara discloses: The electronic device of claim 2, wherein the processor is further configured to: 
when the external object is a person, based on the attributes of the external object, track distinguished features of the person; Li, ¶17, “As the live image of the user's face is received and captured, the user's face and its movements and expressions may be continuously, and in real-time, detected and tracked in live video frames by detection/tracking logic 203. The detecting and tracking of the user's face and its movements and expressions as performed by detection/tracking logic 203 may include detecting the user's face and determining various features of the face, such as positions of feature points, which may then be used to determine facial expression movements and head rigid movements.”) and 
produce the virtual character image based on the distinguished features of the person.  (Li, ¶19, “In one embodiment, based on the features retrieved from database 240, meshing and mapping module 205 employs a three-dimensional (3D) mesh to locate various facial points and maps them to the corresponding avatar. This may involve normalizing and remapping the human face to the avatar face, copying the facial expression changes to the avatar, and then driving the avatar to perform the same facial expression changes as in the retrieved features.”)

10. 	As per claim 4, Li in view of O’Hara discloses: The electronic device of claim 2, wherein the processor is further configured to: 
 determine a tracking level with respect to the external object; (Li, ¶23, “In some embodiments, a practical solution for detection/tracking logic 203 may provide various features. For instance, detection/tracking logic 203 may track rigid movement due to head gestures. Such rigid movement may include (but is not limited to) translation, rotation and scaling factors. Also, detection/tracking logic 203 may track non-rigid transformation due to facial expressions, where the non-rigid transformations may include multiple facial action units (e.g., six typical facial action units).”) and
 track the distinguished features of the external object, based on the determined tracking level.  (Li, ¶17, “The detecting and tracking of the user's face and its movements and expressions as performed by detection/tracking logic 203 may include detecting the user's face and determining various features of the face, such as positions of feature points, which may then be used to determine facial expression movements and head rigid movements.”)

At block 310, the user's image, such as the user's face, is detected and tracked while its position with respect to the computing device (such as getting closer or moving away, etc.) is located in live, real-time, video frame.”)

12. 	As per claim 6, Li in view of O’Hara discloses: The electronic device of claim 4, wherein the tracking level is determined based on a size of an imaging area corresponding to the external object in the preview image.  (Li, ¶21, “In embodiments, detection /tracking logic 203 may receive image data from image source 225, where the image data may be in the form of a sequence of images or frames (e.g., video frames).”, and ¶16, “detection /tracking logic 203 including meshing and mapping module 205; computation engine 207 including reference value calculation logic 209, image size calculation logic 211, and avatar scale factor calculation logic 213”.)

13. 	As per claim 7, Li in view of O’Hara discloses: The electronic device of claim 4, wherein the tracked distinguished features correspond to a face contour, a pupil, a mouth, a hand, a finger, and/or a body included in the external object. (Li, ¶18, “features: 1) distance between upper and lower lips; 2) distance between two mouth corners; 3) distance between upper lip and nose tip; 4) distance between lower lip and nose tip.”)

Figures 2B, and 2C).

15. 	As per claim 10, Li in view of O’Hara discloses: The electronic device of claim 1, wherein the processor is further configured to:  when the external object is not a person, based on the attributes of the external object, detect a plane area in the preview image; and  synthesize the preview image with virtual character image such that the virtual character image is displayed at a position corresponding to the plane area.  (Li, Figures 2B, and 2C).

16. 	As per claim 11, Li in view of O’Hara discloses: The electronic device of claim 1, wherein the processor is further configured to output a user interface for changing at least one aspect of the virtual character image. (Li, ¶25, “offering one or more user interfaces (e.g., web user interface (WUI), graphical user interface (GUI), touchscreen, etc.) to display the avatar and for the user to communicate with other users at other computing device 250, while ensuring compatibility with changing technologies, parameters, protocols, standards, etc.”)


.

18.	Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US-2015/0325029 A1, and in view of O’Hara et al. US-2018/0047200 A1, as applied to claim 1 above, and further in view of Onoe et  al., US 2011/0052081 A1.

19. 	As per claim 9, Li in view of O’Hara discloses: The electronic device of claim 1, (See rejection of claim 1 above.) wherein the processor is further configured to: 
identify a face area of the external object in the preview image; (Li, ¶26, “Using detection /tracking logic 203, the avatar for the user's face is generated and its position in live video frames is located. This data is then provided to computation engine 207 where further calculations are performed, such as to derive the face size of the user in terms of face width and face height (e.g., face size=w*h, where w represents face width, and h represents face height).”.) 

20.	Li in view of O’Hara doesn’t expressly disclose:
 synthesize the preview image with virtual character image such that at least a face portion of the virtual character image replaces the face area of the preview image.  

21.	Onoe discloses: synthesize the preview image with virtual character image such that at least a face portion of the virtual character image replaces the face area of the The image processing apparatus 11 detects the face of the user presented in the input image, and determines based on an attribute (feature) extracted from the face image whether the face is of an adult, or a child, and a male, or a female. The image processing apparatus 11 generates an avatar based on determination results, and generates an output image by synthesizing the avatar with the input image such that the avatar is overlaid at the position of the face of the user.”)   

22.	Onoe is analogous art with respect to Li in view of O’Hara because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of synthesizing the preview image with virtual character image such that at least a face portion of the virtual character image replaces the face area of the preview image, as taught by Onoe into the teaching of Li in view of O’Hara. The suggestion for doing so would provide the user with a new experience in virtual communication and content-rich communications in a virtual space. Therefore, it would have been obvious to combine Onoe with Li in view of O’Hara.

23.	Claim 19, which is similar in scope to claim 9, thus rejected under the same rationale.


Response to Arguments



Conclusion 

25. 	Applicants amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619